COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Erin Broussard f/k/a Erin Arnel, Relator

Appellate case number:      01-18-00011-CV

Trial court case number:    16-DCV-233665

Trial court:                328th District Court of Fort Bend County

      This Court’s January 11, 2018 Order denied relator’s opposed motion for an
emergency stay of the underlying modification proceeding because relator, Erin
Broussard f/k/a Erin Arnel, did not demonstrate why emergency relief was necessary.
See TEX. R. APP. P. 52.10(a). Then this Court’s February 6, 2018 Order dismissed as
moot the two motions to strike filed by real party in interest Roy Arnel and requested a
response to the mandamus petition within twenty days of that Order.

        On February 6, 2018, relator filed an opposed motion for reconsideration of the
denial of her motion for emergency stay, again seeking a stay of the underlying
proceeding for twenty days after this Court’s disposition of the petition. Relator contends
that a stay is needed because, among things, she contends that the trial court no longer
has subject matter jurisdiction and the “pending threshold issue of subject matter
jurisdiction should be decided prior to imposing the burden of engaging in costly
litigation and continued trial pending resolution.” However, relator did not include a
copy of any order setting a discovery deadline or trial date or otherwise demonstrate why
emergency relief staying the underlying proceeding is necessary before RPI’s Arnel’s
response deadline and disposition of this petition. See TEX. R. APP. P. 52.10(a).

      Accordingly, the Court denies relator’s motion for reconsideration of the denial of
her motion for emergency stay, which is construed as her second emergency motion.

       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: February 13, 2018